541 So.2d 1149 (1989)
H.W. JONES, Petitioner,
v.
OFFICE OF the SHERIFF, Respondent.
No. 73239.
Supreme Court of Florida.
March 30, 1989.
Elizabeth L. White, Wm. J. Sheppard and Cyra O'Daniel of Sheppard and White, P.A., Jacksonville, for petitioner.
James L. Harrison, Gen. Counsel and Bruce Page, Asst. Counsel, Jacksonville, for respondent.
BARKETT, Justice.
We have for review Jones v. Office of the Sheriff, 532 So.2d 742, 743 (Fla. 1st DCA 1988), in which the district court certified the following question to be of great public importance:
When a party seeks appellate review of a nonappealable order, and assuming the notice of appeal is timely filed in the lower tribunal, must the notice of appeal be filed in the appellate court within 30 days of rendition of the order in order for the appellate court to have jurisdiction to treat the notice as a petition for writ of certiorari?
We have discretionary jurisdiction. Art. V, § 3(b)(4), Fla. Const. We answer the certified question in the negative, quash the decision of the district court on the authority of Johnson v. Citizens State Bank, 537 So.2d 96 (Fla. 1989), and remand for proceedings consistent herewith.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, GRIMES and KOGAN, JJ., concur.